ANADIGICS ANNOUNCES SECOND QUARTER 2009 RESULTS Quarterly Net Sales of $31.5 Million; Non-GAAP Net Loss was ($0.18) WARREN, N.J., July 28, 2009—ANADIGICS, Inc. (Nasdaq: ANAD), a leading provider of semiconductor solutions in the broadband wireless and wireline communications markets, reported second quarter 2009 net sales of $31.5 million, an increase of 3% sequentially and a decrease of 61% from the second quarter of 2008.As of July 4, 2009, cash, cash equivalents and short and long-term marketable securities totaled $128.4 million. GAAP net loss for the second quarter of 2009 was $14.3 million, or ($0.23) per share.Non-GAAP net loss for the second quarter of 2009 was $11.3 million, or ($0.18) per share. Non-GAAP financial measures exclude charges of $3.0 million, or ($0.05) per share, associated with stock-based compensation.
